BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is a motion for a rehearing by the Columbus Consumers Supply Co. as to its lien. The last item of the lien for material is dated Nov. 23, 1921. The lien was filed Jan. 23. The court, in modifying its decision, held:
1. “Upon reconsideration our attention is called to the fact that the 60th day was on Sunday, and that the lien claimant would therefore have the 61st day on which to consummate this lien. We think this contention is correct. Our former decision will therefore be modified so as to include the allowance of the claim of the Columbus Consumers Supply Co. as a valid lien.”